Title: From George Washington Adams to Clerk of the Suffolk County Court of Common Pleas, 25 September 1824
From: Adams, George Washington
To: Clerk of the Suffolk County Court of Common Pleas


				
					Sir 
					Boston 25th. September 1824.
				
				It being my intention to apply for permission to practise as an attorney in the Court of Common Pleas in Suffolk I have obtained the certificates which accompany this application, which are herewith respectfully submitted.
				
					George Washington Adams.
				
				
			